Citation Nr: 1524753	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for service connection for generalized joint pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training purposes from August 1966 to December 1966.  The Veteran also has reported service from November 1965 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge in April 2015.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there are outstanding private treatment and VA records that must be obtained prior to adjudication.  With regard to VA treatment records, an April 2015 letter from Dr. Martinez noted that the Veteran received treatment at the VA chronic pain clinic every four months.  The most recent VA treatment record is dated in November 2013.  Accordingly, the Board finds there are outstanding VA treatment records.  With regard to private treatment records, the record indicates that the Veteran received treatment for his cervical spine and right shoulder disabilities from Sun Country Physical Therapy, Hassan Caloor, N.P., Dr. Gutierrez, Dr. Lashinsky, Dr. Latimer, and Dr. Martinez.  While some records from these treatment providers have been associated with the record, as part of the Veteran's Social Security Administration medical records, those records do not include each treatment provider or encompass the entire reported treatment period.  Accordingly, on remand the AOJ must make reasonable efforts to obtain complete and up to date treatment records. 

The Board also finds that there are outstanding service treatment records (STR) and service personnel records.  The only DD Form 214 of record indicates that the Veteran had active duty for training purposes from August 1966 to December 1966.  However, other evidence of record indicates that the Veteran had prior and subsequent service.  Accordingly, the Board finds that there are likely outstanding service personnel records.  Additionally, the Veteran testified that he received in-patient treatment at the Beaumont Hospital for his service-connected finger injury and amputation.  While a line of duty report for the June 1969 injury is of record, the underlying in-patient treatment records have not been obtained.  Therefore, on remand, all outstanding STRs and service personnel records, including all DD Form 214s, must be obtained and associated with the record.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Lastly, the Veteran was provided a VA examination in February 2010.  The examiner opined that neither the Veteran's right shoulder nor neck disabilities were "related to" his service connected finger amputation.  Initially, the Board notes that the examiner did not address whether either disability was directly related to service, to include the Veteran's assertions that he injured his back and shoulder in the same accident in which he injured his finger.  Moreover, the examiner's opinion that the Veteran's right shoulder and neck conditions were not related to his service connected residuals of his right finger amputation is inadequate.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Accordingly, the Veteran should be provided another VA examination to assess the nature and etiology of his cervical spine and right shoulder disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from November 2013 to present.   

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding treatment for any medical condition on appeal, to include his Sun Country Physical Therapy, Hassan Caloor, N.P., Dr. Gutierrez, Dr. Lashinsky, Dr. Latimer, and Dr. Martinez.  

If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  To the extent possible, request verification of the dates the Veteran served on active day, if any, and the dates he served in the New Mexico National Guard, to include the dates for any period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) that he attended.  Service records providing retirement points are usually not helpful in this regard.  The AOJ should prepare a summary of such dates.  All efforts to obtain these records should be fully documented.

4.  Thereafter, take appropriate steps, including contacting the Veteran's National Guard unit, to obtain any outstanding service personnel and service treatment records for the Veteran's active or reserve service, to include obtaining in-patient treatment records from Beaumont Hospital.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2014), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2014), and give him an opportunity to respond.

5.  Provide the Veteran a VA examination to determine the nature and etiology of his cervical spine and right shoulder disability.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following:

a.  Identify any cervical spine or right shoulder disabilities.

b.  For each diagnosed disability, state whether it is at least as likely as not (i.e., 50 percent probability or higher) that the disability had its onset in active service or is otherwise causally or etiologically related to active service;

c.  For each diagnosed disability, state whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified disability was caused or aggravated by the Veteran's service-connected residuals of right ring finger amputation or degenerative joint disease of the right hand.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

d.  For each diagnosed disability, state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any identified disability is related to a disease or injury incurred in active duty for training (ACTDUTRA); and

e.  For each diagnosed disability, state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any identified disability is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

A complete rationale must be provided for any opinion offered.

6.  Readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




